Appeals number 04-15-00477-CV
                 Court case number 14-09-12373DJVA
                        Motion for courts ruling
                   Styled David Sab V Kathryn Sab




                                                                                                n




                                  Honorable Judge Abascal              zj   (\\     °*     o^1""
365th District Court                                                   £ ->.        3      2=
Maverick County Texas                                                  P lg^_ co ^'*
 Dear Judge Abascal,                                                   *            *-     ••;-■
Please accept this document for this court per rule 34.5 (c) supplementation (e)
It was discovered on 8-7-15 that the receivers report issued to this court.by the court
appointed receiver Gary Weinamn. The courts orders issued on October 10th reflect the
courts ruling appointing him as receiver of the corporation Pro South Construction. If
the court will recall Mr. Weinman was appointed on or about November 1st and
completed his services to this court on November 7th when his report was presented to
this court.
This report is essential to the defense of David Sab to prosecute his appeal, as its the
only known document certifiable by the clerk as official court record document to verify
the true existence of the assets of the corporation and David Sab at the time of the
report, the report was not objected to by either party and Mr. Weinamns services were
ended by this court as no further investigating was needed or requested by either party
or this court. The corporate checking accounts identify no purchases of any kind from
September 2014 to the time the bank requested the accounts be closed in February of
2015 when the corporation ceased to exist, as listed by the Texas Secretary of Texas in
the attached document which states forfeited existence.
The unofficial copy of the report reviewed by David Sab, list assets and debits
incomplete contradiction to final decree in this case with respect to character and trace
of the assets. The report is also essential to the motion pending before this court rule
33.2 formal bill of review.
The report is also essential to the defense of the indigent hearing being contested in the
4th court of appeals.
The report is essential to the defense of the pending net worth affidavit presented to this
court, as Mr Duarte refuses any form of ADR and request every issue be decided by this
court at hearing with live witnesses.
David Sab also pleads with this court to consider rule 34.5 (f) with respect to original
documents and the documents safe keeping and be inspected by the appellant court.
                  Appeals number 04-15-00477-CV
                 Court case number 14-09-12373DJVA
                      Motion for courts ruling
                   Styled David Sab V Kathryn Sab




The information in this report is very sensitive as mentioned above, its the only part of
the official record that list assets with no objection of either party. The other items in the
record only contains at best.a picture of an assets with no form of character or any
means of identification for David Sab to trace. Mr Duarte refuses any kind of information
only referring me to appeal court or motion the trial court for more hearings if I request
any information on the character or the trace of any asset, his client threatens me with
jail if I inquire about assets I have no knowledge I ever owned.




  The appeals process is very tasking to a lawyer much less a pro se litigant, the task of
proving assets never owned by the corporation or David Sab with a picture or a vague
description as listed in the decree is very challenging to say the least, it like chasing a
ghost.

 David Sab appreciates all the courts help in this matter




 I certify a copy of this motion has been sent to Demetrio Duarte via email,
 to the 4th court of appeals via Fax